
	
		III
		112th CONGRESS
		1st Session
		S. RES. 238
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2011
			Mr. Menendez submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the third week in January 2012
		  as Teen Cancer Awareness Week.
	
	
		Whereas cancer among adolescents is rare, but is still the
			 leading cause of death from disease in teenagers between 15 and 19 years of
			 age;
		Whereas teen cancer patients receive treatment at a number
			 of different medical establishments, including pediatric hospitals, pediatric
			 oncology centers, and adult cancer facilities;
		Whereas teen cancer patients may feel out of place in any
			 of these settings if their clinical and psychosocial needs are not met;
		Whereas 40 percent of cancer patients aged 14 and younger
			 are enrolled in clinical trials, compared with only 9 percent of cancer
			 patients between the ages of 15 and 24;
		Whereas teens with cancer have unique concerns about their
			 education, social lives, body image, and infertility, among other concerns, and
			 their needs may be misunderstood or unacknowledged;
		Whereas many adolescent cancer survivors have difficulty
			 readjusting to school and social settings, and experience anxiety, and in some
			 cases face increased learning difficulties; and
		Whereas there exists an undeniable need not only to
			 understand the biological and clinical needs of teens with cancer, and to seek
			 the prevention of cancer in teens, but also to increase awareness in the larger
			 community about the unique challenges facing teens with cancer: Now, therefore,
			 be it
		
	
		That the Senate designates the third
			 week in January 2012 as Teen Cancer Awareness Week in order to
			 promote awareness about teen cancers and the unique medical and social needs of
			 teens with cancer.
		
